ORDER
PER CURIAM.
AND NOW, to wit, this 8th day of May, 1989, the following Stipulation is approved and made the Order of the Court.
[AND NOW, to wit, this 17th day of March, 1989, it is stipulated and agreed by all counsel of Record in the above captioned matter that this matter will be remanded to the Court of Common Pleas of Chester County under its original term and number for the entry of a stipulation of settlement and Order of that Court. The jurisdiction of the Supreme Court be relinquished upon Entry of the Stipulation and Order of the Court of Common Pleas of Chester County.]